Title: [Diary entry: 12 April 1790]
From: Washington, George
To: 

 Monday 12th. Exercised on Horse-back after which did business with the Secretaries of the Treasury and War Departments. The latter was directed to authorize the Judge of the Western district Harry Innis to permit the County Lieutenants of that District to employ 4 Scouts in each of the Frontier Counties for the purpose of discovering the movements of the Indians & giving the alarm in case they are about. The other Frontier Counties along the River Ohio East side above the Kentucke district was also authorized to keep out the same Number of Scouts. The Secretary of State submitted the draught of a Report to me, which he was about to make to the House of Representatives in Congress consequent of a letter & other Papers which had been refered to him on the subject of Coinage—which report appeared to me to be sensible & proper.